Citation Nr: 0604801	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for osteoarthritis of 
the right knee.  

4.  Entitlement to service connection for osteoarthritis of 
the left knee.  

5.  Entitlement to an initial increased rating for a 
generalized anxiety disorder with a panic disorder and a 
dysthymic disorder, secondary to the service-connected 
hearing loss and tinnitus, currently evaluated as 70 percent 
disabling.  

6.  Entitlement to an effective date earlier than April 21, 
2000 for the grant of service connection for avascular 
necrosis of the right lunate, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement.  

7.  Entitlement to an effective date earlier than April 21, 
2000 for the grant of service connection for degenerative 
arthritis of the right hand, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  By a March 2001 decision, the RO 
denied service connection for a left shoulder disability.  By 
July 2002 and August 2002 determinations, the RO denied 
service connection for Meniere's disease.  By a March 2003 
decision, the RO denied service connection for bilateral knee 
disabilities and granted service connection for a generalized 
anxiety disorder with a panic disorder and a dysthymic 
disorder, secondary to the service-connected hearing loss and 
tinnitus (10%, effective from July 10, 2000); avascular 
necrosis of the right lunate, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement, (10%, 
effective from April 21, 2000); and degenerative arthritis of 
the right hand, secondary to the service-connected residuals 
of an injury to the extensor hood of the right middle finger 
with ulnar displacement, (10%, effective from April 21, 
2000).  

In March 2005, the RO awarded an earlier effective date of 
April 10, 2000 for the grant of service connection for a 
generalized anxiety disorder with panic and dysthymic 
disorders and granted an increased rating of 70 percent for 
this disability, effective from April 10, 2000.  

In the notice of disagreement which was received at the RO in 
July 2003 and the substantive appeal which was received at 
the RO in May 2004, pursuant to the claim for service 
connection for Meniere's disease on a direct basis, the 
veteran raised the issue of entitlement to service connection 
for Meniere's disease as secondary to the service-connected 
hearing loss.  This claim is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  By a March 2003 rating action, the RO denied service 
connection for bilateral knee disabilities and granted 
service connection for a generalized anxiety disorder with a 
panic disorder and a dysthymic disorder (10%, effective from 
July 10, 2000), avascular necrosis of the right lunate (10%, 
effective from April 21, 2000), and degenerative arthritis of 
the right hand (10%, effective from April 21, 2000).  

2.  Following receipt of notification of the March 2003 
decision, the veteran perfected a timely appeal with respect 
to the denial of service connection for bilateral knee 
disabilities, an increased rating for his service-connected 
psychiatric disorder, and the assignment of April 21, 2000 as 
the effective dates for the grants of service connection for 
avascular necrosis of the right lunate and degenerative 
arthritis of the right hand.  

3.  In March 2005, the RO awarded an earlier effective date 
of April 10, 2000 for the grant of service connection for a 
generalized anxiety disorder with panic and dysthymic 
disorders and granted an increased rating of 70 percent for 
this disability, effective from April 10, 2000.  

4.  In a statement received at the RO in April 2005, the 
veteran expressed his satisfaction as to the appeal of his 
claims for service connection for bilateral knee 
disabilities, an increased disability rating for his 
service-connected generalized anxiety disorder with panic and 
dysthymic disorders, and earlier effective dates for the 
grant of service connection for avascular necrosis of the 
right lunate and degenerative arthritis of the right hand.  

5.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal for service connection for a left 
shoulder disability and for Meniere's disease.  

6.  The veteran did not exhibit a left shoulder disability in 
service or arthritis of his left shoulder within one year 
after discharge from service, and a left shoulder disability 
is not otherwise associated with his active duty.  

7.  The veteran did not exhibit Meniere's disease in service 
or within one year after discharge from service, and such a 
disability is not otherwise associated with his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
bilateral knee disabilities, entitlement to an increased 
rating for the service-connected generalized anxiety disorder 
with a panic disorder and a dysthymic disorder, and 
entitlement to effective dates earlier than April 21, 2000 
for the grants of service connection for avascular necrosis 
of the right lunate and degenerative arthritis of the right 
hand, by the veteran have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).  

2.  A left shoulder disability was not incurred, or 
aggravated, in service, and arthritis of the left shoulder 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  Meniere's disease was not incurred, or aggravated, in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Bilateral Knee Disabilities, An 
Initial Increased Rating For The Service-Connected 
Psychiatric Disorder, And Earlier Effective Dates For The 
Grants Of Service Connection For Avascular Necrosis Of The 
Right Lunate And Degenerative Arthritis Of The Right Hand

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2005).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2005).  

By a March 2003 rating action in the present case, the RO 
denied service connection for bilateral knee disabilities and 
granted service connection for a generalized anxiety disorder 
with panic and dysthymic disorders, secondary to the 
service-connected hearing loss and tinnitus (10%, effective 
from July 10, 2000); avascular necrosis of the right lunate, 
secondary to the service-connected residuals of an injury to 
the extensor hood of the right middle finger with ulnar 
displacement (10%, effective from April 21, 2000) and 
degenerative arthritis of the right hand, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement (10%, 
effective from April 21, 2000).  

Following receipt of notification of the March 2003 rating 
action, the veteran perfected a timely appeal with respect to 
the issues of entitlement to service connection for bilateral 
knee disabilities, entitlement to an initial increased rating 
for the service-connected generalized anxiety disorder with a 
panic disorder and a dysthymic disorder, and entitlement to 
effective dates earlier than April 21, 2000 for the grants of 
service connection for avascular necrosis of the right lunate 
and degenerative arthritis of the right hand.  In March 2005, 
the RO awarded an earlier effective date of April 10, 2000 
for the grant of service connection for a generalized anxiety 
disorder with panic and dysthymic disorders and granted an 
increased rating of 70 percent for this disability, effective 
from April 10, 2000.  

In the March 2005 supplemental statement of the case (SSOC) 
which informed the veteran of the basis for the grant of the 
increased evaluation for the service-connected psychiatric 
disorder, the RO asked the veteran to clarify whether he was 
satisfied with this action.  The RO specifically notified the 
veteran that, if he indicated that he was not satisfied with 
this action, his appeal would continue.  Attached to the SSOC 
was a document entitled, "Appeal Status Election."  

In April 2005, the veteran submitted a completed copy of the 
Appeal Status Election document to the RO.  In this document, 
the veteran indicated that the RO's action satisfied his 
appeal only as to the issues of entitlement to service 
connection for bilateral knee disabilities, entitlement to an 
initial increased rating for the service-connected 
psychiatric disorder, and entitlement to earlier effective 
dates for the grants of service connection for avascular 
necrosis of the right lunate and degenerative arthritis of 
the right hand.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to these service 
connection, initial increased rating, and earlier effective 
date claims is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2005).  The Board does not have 
jurisdiction of these issues and, as such, must dismiss the 
appeal of these claims.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).  




II.  Service Connection Claims Remaining On Appeal

A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In a March 2005 letter in the present case, the RO informed 
the veteran of VA's duties to notify and to assist him in his 
claims for service connection for a left shoulder disability 
and for Meniere's disease.  This letter was furnished to the 
veteran after the RO's initial denials of service connection 
for a left shoulder disability in March 2001 and for 
Meniere's disease in July 2002.  However, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires a remand to the RO.  Nothing about the evidence or 
any response to the RO's notification suggests that these 
service connection claims must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The March 2005 letter, along with the March 2001 rating 
action and the June 2002 statement of the case (SOC) (issued 
for the veteran's left shoulder claim), the July and August 
2002 rating actions and the April 2004 SOC (issued for his 
Meniere's disease claim), and the March 2005 SSOC (issued for 
both service connection claims), informed the veteran of the 
type of evidence necessary to support these issues.  Also, 
these multiple rating decisions, SOCs, and SSOC, notified the 
veteran of the evidence of record, adjudicative actions 
taken, and the reasons and bases for the denials of these 
issues.  

Further, the March 2005 letter notified the veteran that the 
RO would make reasonable efforts to help him obtain necessary 
evidence with regard to both of these service connection 
issues on appeal but that he must provide enough information 
so that the agency could request the relevant records.  The 
RO also discussed the attempts already made to obtain 
relevant evidence.  Further, the RO notified the veteran of 
his opportunity to submit "any additional evidence that is 
relevant to . . . [his] claim."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to both service 
connection issues on appeal, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

The veteran has not been accorded VA examinations for his 
left shoulder condition and Meniere's disease.  However, as 
the Board will discuss in the following decision, service 
medical records are negative for complaints of, treatment 
for, or findings of a left shoulder disability and for 
Meniere's disease.  The first competent evidence of such 
disorders is dated many years after the veteran's separation 
from active military duty, and the claims folder contains no 
competent evidence that the current arthritis of the 
veteran's left shoulder or his Meniere's disease is 
associated with his active military duty.  The duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 USCA 
5103A(a)(2).  The Board concludes, therefore, that a remand 
to accord the veteran relevant VA examinations for his left 
shoulder condition and Meniere's disease is not necessary.  

Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in his claims for service 
connection for a left shoulder disability and for Meniere's 
disease.  The Board will proceed, therefore, to adjudicate 
these issues based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
arthritis and organic diseases of the nervous system, may 
also be established on a presumptive basis by showing that 
the disorder manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

1.  A Left Shoulder Disability

The veteran contends that he injured his left shoulder when 
he was assaulted during active military duty in 1965 and 
that, as a result of this injury, he now has a chronic left 
shoulder disability manifested by pain, limitation of motion, 
and inflammation.  In a November 2000 statement, a fellow 
serviceman noted that he "was present" when the veteran was 
assaulted by two individuals in January 1965 and was 
"aware" that the veteran's left shoulder had been injured 
during the assault.  This fellow serviceman also stated that 
the veteran reported to sickbay for treatment following the 
incident and that the veteran experienced "difficulty using 
his left arm for several weeks after the assault . . . [as 
well as] soreness and pain for [the] next several months."  

Significantly, competent evidence of record does not support 
these contentions.  Service medical records are negative for 
complaints of, treatment for, or findings of a left shoulder 
disability.  Although the veteran was treated for a contusion 
of his 3rd metacarpal bone in January 1965 following 
participation in a fistfight, the treatment record does not 
include any reference to his left shoulder.  Further, the 
November 1965 separation examination provides no evidence of 
left shoulder pathology.  

The first competent evidence of a diagnosed left shoulder 
disability is dated in September 2000, approximately 35 years 
after the veteran's separation from service.  Pertinent 
X-rays taken in September 2000 reflect "osteoarthritic 
changes involving both the glenoid and the humerus, with 
eccentric joint space narrowing consistent with 
osteoarthritis of the shoulder."  Although at a March 2001 
VA outpatient treatment session the veteran reported having 
injured his left shoulder "many years ago," the examiner 
provided no competent evidence specifically associating the 
veteran's left shoulder arthritis with his service.  

At the September 2000 private examination, the treating 
physician expressed his opinion that "certainly, if a 
significant injury could be documented in . . . [the 
veteran's] previous record, this [the veteran's left shoulder 
arthritis] could be considered to be a post-traumatic 
arthritis and . . . [could] possibly [be] 
service-connected."  Also, in March 2002, another private 
physician concluded that the veteran's left shoulder 
arthritis is the result of his in-service left shoulder 
injury.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also, Kightly v. Brown, 
6 Vet. App. 200 (1994) and Miller v. West, 11 Vet. App. 345, 
348 (1998) (which holds that medical opinions must be 
supported by clinical findings in the record and that 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In the present case, the September 2000 private physician's 
association of the veteran's left shoulder arthritis to his 
purported in-service injury to this joint was based solely on 
the veteran's assertion that he had indeed injured his left 
shoulder during service.  Importantly, the doctor did not 
have access to, or an opportunity to review, the veteran's 
service, and post-service, medical records which were absent 
of a diagnosis of a left shoulder disability until 
approximately 35 years after the veteran's discharge from 
service.  As the private examiner reached his conclusion 
without access to the full facts of the present case, the 
Board finds his opinion not probative.  See, Maxon v. West, 
12 Vet. App. 453, 459 (1999) (which holds that the absence of 
complaints of, and treatment for, a purported condition for 
many years after service is probative).  See also, Sanden 
v. Derwinski, 2 Vet. App. 97, 101 (1992) (which holds that, 
in reviewing evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement").  

In concluding that the veteran's left shoulder arthritis is 
the result of the purported in-service injury to this joint, 
the March 2002 private physician explained that he had had 
the opportunity to review multiple documents, including lay 
statements supportive of the veteran's in-service left 
shoulder injury, service medical records, post-service 
medical records, and current radiographic films of the 
veteran's left shoulder which reflected (in the doctor's 
opinion) images consistent with traumatic arthritis.  In the 
March 2002 report, the doctor discussed pertinent 
post-service medical findings, including the September 2000 
radiographic films which provided initial evidence of 
arthritis of the veteran's left shoulder.  However, at no 
time in the March 2002 report did the physician address the 
significance of the absence of left shoulder pathology at the 
November 1965 service separation examination and for 
approximately 35 years after the veteran's discharge from 
service.  As the veteran's purported history of left shoulder 
trauma in service is not supported by the clinical evidence 
of record, and there is no showing continuity of symptoms 
from service to the initial clinical findings of arthritis of 
the left shoulder in September 2000, the Board finds the 
March 2002 private physician's opinion not probative.  See, 
Maxon v. West, 12 Vet. App. 453, 459 (1999) (which holds that 
the absence of complaints of, and treatment for, a purported 
condition for many years after service is probative).  See 
also, Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) (which 
holds that, in reviewing evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement").  

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
deemed to be in equipoise, reasonable doubt is determined to 
exist, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  See also, Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999).  However, when the evidence for and 
against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

As the Board has discussed in the present case, service 
medical records are negative for complaints of, treatment 
for, or findings of a left shoulder disability.  In fact, 
arthritis of the left shoulder was not diagnosed until 
September 2000, approximately 35 years after the veteran's 
discharge from active military duty.  These facts do not 
support the September 2000 and March 2002 private physicians' 
conclusions that the veteran's left shoulder arthritis is 
associated with his service (and, in particular, with the 
purported in-service injury to his left shoulder).  As such, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disability.  

2.  Meniere's Disease

The veteran asserts that service connection for Meniere's 
disease is warranted because he has experienced episodes of 
dizziness, vertigo, and some nausea since active military 
duty.  However, service medical records are negative for 
complaints of, treatment for, or findings of Meniere's 
disease.  

In fact, the first competent evidence of relevant pathology 
is dated in September 2000, approximately 35 years after the 
veteran's separation from service.  At that time, the veteran 
sought treatment for complaints of dizziness for the past 
three weeks.  The physician concluded that the veteran's 
symptoms were suggestive of labyrinthitis and vertigo which 
were reproduced by head maneuvers in the doctor's office.  
Additional medical records reflect continued treatment for 
dizziness, an unsteady gait, vertigo, and Meniere's disease 
through September 2003.  

At a May 2001 VA outpatient treatment session, the veteran 
reported having a "long standing" history of vertigo.  
However, the examiner provided no competent evidence 
specifically associating the veteran's vertigo with his 
service.  

In April 2002, a private physician reviewed service, and 
post-service, medical records and concluded that the veteran 
has Meniere's disease which is "secondary to his service 
exposure to . . . [loud] noises."  In support of this 
conclusion, the doctor cited the absence of evidence of 
exposure to loud noises after service and the lack of other 
possible medical causes for the veteran's symptoms.  The 
doctor specifically noted the negative findings on 
post-service testing (including computed tomography head 
scans).  

However, at no time in the April 2002 report did the 
physician address the significance of the absence of 
pertinent pathology at the November 1965 service separation 
examination and for approximately 35 years after the 
veteran's discharge from service.  Also, the doctor noted, 
but did not address the significance of, the veteran's report 
at a November 2000 VA outpatient treatment session that he 
had only experienced dizzy spells for the past two to three 
years.  

As the veteran's purported history of Meniere's disease in 
service is not supported by the clinical evidence of record, 
and there is no showing continuity of symptoms from service 
to the initial clinical findings of dizziness, labyrinthitis, 
and vertigo in September 2000, the Board finds the April 2002 
private physician's opinion not probative.  See, Maxon 
v. West, 12 Vet. App. 453, 459 (1999) (which holds that the 
absence of complaints of, and treatment for, a purported 
condition for many years after service is probative).  See 
also, Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); and Reonal v. Brown, 5 Vet. App. 548 
(1993) (which hold that medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self-reported and inaccurate history).  

According to the doctrine of reasonable doubt, when there is 
an approximate balance between evidence for and against a 
claim, the evidence is deemed to be in equipoise, reasonable 
doubt is determined to exist, and the benefit of such doubt 
is given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  See also, Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999).  However, when the evidence 
for and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

As the Board has discussed in the present case, service 
medical records are negative for complaints of, treatment 
for, or findings of Meniere's disease.  In fact, pertinent 
symptomatology (including dizziness, labyrinthitis, and 
vertigo) was not shown until September 2000, approximately 
35 years after the veteran's discharge from active military 
duty.  Meniere's disease was not specifically diagnosed until 
April 2002.  These facts do not support the April 2002 
private physician's conclusion that the veteran's Meniere's 
disease is associated with his service (and, in particular, 
with in-service exposure to loud noises).  As such, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for 
Meniere's disease.  


ORDER

The issue of entitlement to service connection for a left 
shoulder disability is denied.  

The issue of entitlement to service connection for Meniere's 
disease is denied.  

The issue of entitlement to service connection for 
osteoarthritis of the right knee is dismissed.  

The issue of entitlement to service connection for 
osteoarthritis of the left knee is dismissed.  

The issue of entitlement to an initial disability rating 
greater than 70 percent for a generalized anxiety disorder 
with a panic disorder and a dysthymic disorder, secondary to 
the service-connected hearing loss and tinnitus, is 
dismissed.  

The issue of entitlement to an effective date earlier than 
April 21, 2000 for the grant of service connection for 
avascular necrosis of the right lunate, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement, is 
dismissed.  

The issue of entitlement to an effective date earlier than 
April 21, 2000 for the grant of service connection for 
degenerative arthritis of the right hand, secondary to the 
service-connected residuals of an injury to the extensor hood 
of the right middle finger with ulnar displacement, is 
dismissed.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


